DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 16/707,994 on December 22, 2021. Please note: Claims 1, 3-5, 10, 12, 13, 15, 16, 19-21, 23, 25, 30, 31 and 33 have been amended, and claims 2, 18 and 32 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on December 22, 2021, overcome the objections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
	“a first driving controller configured to…”, “a second driving controller configured to…”, “an output buffer configured to…”, and “a coupling controller configured to…” in claim 1; “a compensator configured to…”, “a first driving controller configured to…”, “a second driving controller configured to…”, “an output buffer configured to…”, and “a coupling controller configured to…” in claim 19; and “a first driving controller to…”, “a second driving controller to…”, “an output buffer to…”, and “a coupling controller to…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10991314 and Application No. 17240551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting claim rejections, are hereby withdrawn since the terminal disclaimer, submitted on 12/22/2021, overcomes the rejections.

Reasons for Allowance
Claims 1, 3-17, 19-31, 33 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	None of the cited prior art, either alone or in combination, explicitly teaches or renders obvious all of the limitations of the independent claims.

The closest prior art to claims 1 and 19 is Yuan et al. (US 20200394960 A1), hereinafter Yuan, in view of Park (US 20170186363 A1).

	Regarding claim 1, please refer to the rejection of claim 1 and the discussion of claim 2 in the Non-Final Office action dated 09/22/2021. Claim 1 has been amended to incorporate the limitations of dependent claim 2, which was previously indicated as allowable in the previous Office Action. Therefore, for the reasons discussed in the previous Office Action, none of the cited prior art would render the amended limitations obvious in combination with Yuan in view of Park. In summary, the prior art fails to teach the specific structures of the second driving controller in combination with all of the other limitations of the claim. Therefore, as a whole, the prior art does not, either alone or in combination, explicitly teach or render obvious all of the limitations of claim 1.

Applicant’s FIG. 3 and 4 illustrate the claimed scan driver (FIG. 3: 100) comprising:
a plurality of stages (ST1-ST4) each configured to output a first scan signal (SC(k)) and a second scan signal (SS(k)) (See FIGS. 3 and 4), 
each of the plurality of stages (FIG. 4) comprising:
	a first driving controller (110) configured to control a voltage of a first node (N1) and a voltage of a second node (N2) in response to a previous carry signal (CR(k-2)) (See FIG. 4; See paragraph [0143]);
(120) configured to control a voltage of a first driving node (QN1), based on a sensing-on signal (SEN_ON), a next carry signal (CR(k+2)), a first control clock signal (S_CLK1), a second control clock signal (S_CLK2), the voltage of the first node (N1), and a voltage of a sampling node (SN), and control a voltage of a second driving node (QN2), based on the voltage of the sampling node and the voltage of the first driving node (See FIG. 4; See paragraph [0153]));
	an output buffer (130A-130C) configured to output a carry signal (CR(k)) in response to the voltage of the first node (N1) and the voltage of the second node (N2), and output the first scan signal (SC(k)) and the second scan signal (SS(k)) in response to the voltage of the first driving node and the voltage of the second driving node (See FIG. 4; See paragraph [0168]); and
	a coupling controller (140) configured to electrically couple the first node (N1) and the first driving node (QN1) to each other and electrically couple the second node (N2) and the second driving node (QN2) to each other, in response to a display-on signal (DIS_ON) (See FIG. 4; See paragraph [0178]), 
wherein:
the second driving controller is configured to maintain the voltage of the first driving node as a gate-off voltage in response to the voltage of the second driving node (QN2) and a third control clock signal (S_CLK3) (See FIG. 4; See paragraph [0167]); 
the previous carry signal refers to a carry signal from a previous stage (CR(k-2)) (See FIG. 3: IN1 receives a carry signal from a previous stage);
the next carry signal refers to a carry signal from a next stage (CR(k+2)) (See FIG. 3: IN4 receives a carry signal from a next stage);
the second driving controller includes a fourteenth transistor (T14) and a fifteenth transistor (T15) coupled in series between a carry output terminal (CR(k)) outputting the carry signal and the first driving node (QN1) (See FIG. 4);
a gate electrode of the fourteenth transistor receives the third control clock signal (S_CLK3) (See FIG. 4); and
a gate electrode of the fifteenth transistor is coupled to the second driving node (QN2) (See FIG. 4).

Claims 3-17 depend on claim 1, and are therefore allowed for the above reasons.

	Regarding claim 19, please refer to the rejection of claim 18 and the discussion of claim 19 in the Non-Final Office action dated 09/22/2021. Claim 19 has been amended to incorporate the limitations of previous independent claim 18 with dependent claim 19, which was previously indicated as allowable in the previous Office Action. Therefore, for the reasons discussed in the previous Office Action, none of the cited prior art would render the amended limitations obvious in combination with Yuan in view of Park. In summary, the prior art fails to teach the specific structures of the second driving controller in combination with all of the other limitations of the claim. Therefore, as a whole, the prior art does not, either alone or in combination, explicitly teach or render obvious all of the limitations of claim 19.

Applicant’s FIG. 1, 3 and 4 illustrate the claimed display device (FIG. 1: 1000) comprising:
a plurality of pixels (PX) respectively coupled to first scan lines (SC1-SCn), second scan lines (SS1-SSn), sensing lines (SL1-SLM), and data lines (D1-Dm) (FIG. 1);
a scan driver (FIG. 1: 100) comprising a plurality of stages (ST1-ST4)  to supply a first scan signal  (SC(k)) and a second scan signal (SS(k)) respectively to the first scan lines and the second scan lines (See FIGS. 3 and 4; See paragraph [0100]);
a data driver (300) configured to supply a data signal to the data lines (See FIG. 1; See paragraph [0102]); and
a compensator (400) configured to generate a compensation value for compensating for degradation of the pixels, based on sensing values provided from the sensing lines (See FIG. 1; See paragraph [0104]), 
wherein:
each of the plurality of stages (FIG. 4) comprises:
	a first driving controller (110) configured to control a voltage of a first node (N1) and a voltage of a second node (N2) in response to a previous carry signal (CR(k-2)) (See FIG. 4; See paragraph [0143]);
	a second driving controller (120) configured to control a voltage of a first driving node (QN1), based on a sensing-on signal (SEN_ON), a next carry signal (CR(k+2)), a first control clock signal (S_CLK1), a second control clock signal (S_CLK2), the voltage of the first node (N1), and a voltage of a sampling node (SN), (QN2), based on the voltage of the sampling node and the voltage of the first driving node (See FIG. 4; See paragraph [0153]));
	an output buffer (130A-130C) configured to output a carry signal (CR(k)) in response to the voltage of the first node (N1) and the voltage of the second node (N2), and output the first scan signal (SC(k)) and the second scan signal (SS(k)) in response to the voltage of the first driving node and the voltage of the second driving node (See FIG. 4; See paragraph [0168]); and
	a coupling controller (140) configured to electrically couple the first node (N1) and the first driving node (QN1) to each other and electrically couple the second node (N2) and the second driving node (QN2) to each other, in response to a display-on signal (DIS_ON) (See FIG. 4; See paragraph [0178]), 
the second driving controller is configured to maintain the voltage of the first driving node as a gate-off voltage in response to the voltage of the second driving node (QN2) and a third control clock signal (S_CLK3) (See FIG. 4; See paragraph [0167]); 
the previous carry signal refers to a carry signal from a previous stage (CR(k-2)) (See FIG. 3: IN1 receives a carry signal from a previous stage);
the next carry signal refers to a carry signal from a next stage (CR(k+2)) (See FIG. 3: IN4 receives a carry signal from a next stage);
the second driving controller includes a fourteenth transistor (T14) and a fifteenth transistor (T15) coupled in series between a carry output terminal (CR(k)) outputting the carry signal and the first driving node (QN1) (See FIG. 4);
a gate electrode of the fourteenth transistor receives the third control clock signal (S_CLK2) (See FIG. 4); and
a gate electrode of the fifteenth transistor is coupled to the second driving node (QN2) (See FIG. 4); and
the display device is configured to change the third control clock signal to a gate-on voltage in a vertical blank period (VBP), and to maintain the gate-on voltage until a partial period of a display period (DP) continued to the vertical blank period (See FIG. 5: t2-t5).

The closest prior art to claims 20 is Yuan in view of Park, as applied to claims 1 and 20 above, in further view of In et al. (US 20160217728 A1), hereinafter In.

	Regarding claim 20, please refer to the rejection of claim 20 and the discussion of claim 32 in the Non-Final Office action dated 09/22/2021. Claim 20 has been amended to incorporate the limitations of dependent claim 32, which was previously indicated as allowable in the previous Office Action. Therefore, for the reasons discussed in the previous Office Action, none of the cited prior art would render the amended limitations obvious in combination with Yuan in view of Park. In summary, the prior art fails to teach the specific structures of the first driving controller in combination with all of the other limitations of the claim. Therefore, as a whole, the prior art does not, either alone or in combination, explicitly teach or render obvious all of the limitations of claim 20.

Applicant’s FIG. 16 and 20 illustrate the claimed scan driver (FIG. 3: 100) for a display device (FIG. 1: 1000), the scan driver comprising:
a plurality of stages (ST1-ST4) to output scan signals (SC(k)) and sensing signals (SS(k)) (FIG. 16), at least one of the stages (FIG. 20) comprising:
	a first driving controller (113A) to control a voltage of a first node (N1) and a voltage of a second node (N2) in response to a previous carry signal (CR(k-2)) or a scan start signal (SSP) (See FIG. 20; See paragraph [0143]);
	a second driving controller (123) to control a voltage of a first driving node (QN1), based on a sensing-on signal (SEN_ON), a next carry signal (CR(k+3)), a voltage of a first power source (VGH), the voltage of the first node (N1), and a voltage of a sampling node (SN), and to control a voltage of a second driving node (QN2), based on the voltage of the sampling node and a control clock signal (S_CLK1) (See FIG. 20; See paragraph [0167] and paragraph [0336]);
	an output buffer (130A, 130B, 132C) to output a carry signal (CR(k)) in response to the voltage of the first node (N1) and the voltage of the second node (N2), and to output the scan signal (SC(k)) and the sensing signal (SS(k))  in response to the voltage of the first driving node (QN1) and the voltage of the second driving node (QN2) (See FIG. 20; See paragraph [0168] and [0374]); and
	a coupling controller (140) to electrically couple the first node (N1) and the first driving node (QN1) to each other and to electrically couple the second node (N2) and the second driving node (QN2) to each other, in response to a display-on signal (DIS_ON) (See FIG. 20; See paragraph [0178]), 

	a first transistor (T1) coupled between a first power terminal  (VGH) to which the first power source is applied and the first node (N1), the first transistor comprising a gate electrode that receives the previous carry signal (CR(k-2)) or the scan start signal (SSP) (See FIG. 20);
	second (T2) and third transistors (T3) coupled in series between the first node (N1) and a carry output terminal (CR(k)) that outputs the carry signal (See FIG. 20);
	a fourth transistor (T4) coupled between the first node (N1) and the carry output terminal (CR(k)), the fourth transistor comprising a gate electrode that receives the next carry signal (CR(k+3)) (See FIG. 20);
	a fifth transistor (T5) coupled between a first clock terminal (CLK1) to which a clock signal is applied and the second node (N2), the fifth transistor comprising a gate electrode coupled to the first node (N1) (See FIG. 20);
a sixth transistor (T6) coupled between the first power terminal (VGH) to which the first power source is applied and the second node (N2), the sixth transistor comprising a gate electrode coupled to the first clock terminal (CLK1) (See FIG. 20); and
a seventh transistor (T7) diode-coupled between the first power terminal (VGH) and the second node (N2) (See FIG. 20).

Claims 21-31, 33 and 34 depend on claim 20, and are therefore allowed for the above reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant argues (Remarks, pages 17-20) that the double patenting rejections and prior art rejections are overcome due to the filing of a terminal disclaimer, and through amendments that incorporate allowable subject matter from dependent claims into independent claims. The Examiner agrees for the reasons discussed above in the “Reasons for Allowance” section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Park; Jun Hyun (US 10878745 B2): Pertinent because it claims similar subject matter to the present claims, but does not serve as a basis for a double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692